IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                              Fifth Circuit

                                                                          FILED
                                                                         March 7, 2008
                             No. 07-50539
                           Summary Calendar                          Charles R. Fulbruge III
                                                                             Clerk

ADRIAN PALMER

                                             Plaintiff-Appellant

v.

AT&T; SOUTHWESTERN BELL

                                             Defendant-Appellee

                --------------------------------------------------

ADRIAN PALMER

                                             Plaintiff-Appellant

v.

SBC/AT&T

                                             Defendant-Appellee


            Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 1:06-CV-350
                      USDC No. 1:06-CV-478
                                       No. 07-50539

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Adrian Palmer filed two pro se civil actions, later consolidated, challenging
his termination of employment with AT&T, claiming: AT&T violated the Family
Medical Leave Act (FMLA). Summary judgment was awarded AT&T.
       AT&T maintains Palmer filed an untimely notice of appeal and, therefore,
this court is without jurisdiction. Because Palmer filed his notice of appeal
within 30 days of the entry of judgment, we have jurisdiction. See FED. R. APP.
P. 4(a)(1)(A).
       Proceeding pro se, Palmer maintains he was terminated despite his need
for treatment for an automobile accident, and his need to care for his wife’s
injuries. He asserts, conclusionally, that his termination thus violated the
FMLA. Palmer does not respond, however, to the district court’s finding Palmer
provided inadequate documentation to his employer indicating his entitlement
to leave and protection under the FMLA. He also provides no challenge to the
district court’s ruling Palmer’s termination was not retaliatory because AT&T
proffered a nondiscriminatory reason for the discharge.
       A failure to identify an error in the district court’s analysis has the same
effect as if the appellant had not appealed the judgment. Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Moreover,
Palmer’s conclusional assertion that AT&T violated federal law is insufficient
to overcome summary judgment. See Michaels v. Avitech, Inc., 202 F.3d 746,
754-55 (5th Cir. 2000).
       Palmer also claims: he was denied disability benefits, in violation of the
Employee Retirement Income Security Act (ERISA); and, AT&T obtained
information from Palmer’s health care providers without obtaining his consent,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 07-50539

in violation of the Health Insurance Portability and Accountability Act (HIPAA).
These claims were not asserted in district court, however, until after summary
judgment had been awarded AT&T and, understandably, were not decided by
the district court.
      Palmer fails to address the district court’s not considering these untimely
claims. Palmer’s “oblique reference” to these allegations is insufficient to allow
consideration of his claims or to overcome summary judgment. See Michaels,
202 F.3d at 754-55; Rutherford v. Harris County, Tex., 197 F.3d 173, 193 (5th
Cir. 1999).
      AFFIRMED.




                                        3